DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-12, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimine et al (U.S. Pre-Grant Publication 2022/0041062A1).
Regarding claims 1, 16, and 20, Nishimine teaches a method of virtualization of characteristics of an internal-combustion-engine vehicle in an electric vehicle (Abstract; Paragraphs 0007-0019), the method comprising: receiving, at a controller (50), vehicle driving information related to the electric vehicle (Figures 2-4; Paragraphs 0033-0036, 0038-0044); and determining, by the controller, a current vehicle driving mode (See "operation mode selection is a function to determine which operation mode is selected" in paragraph 0046, which corresponds to the "four operation modes selectable on the HMI unit 42" in paragraph 0041; See idle speed control mode and "racing"/throttling mode in paragraph 0059; See accelerating mode in paragraphs 0059-0060; launching mode in paragraphs 0056-0057 and 0064) based on the vehicle driving information (Paragraphs 0041, 0046, 0049-0050, 0053, 0059).
Nishimine teaches determining, by the controller, a virtual engine speed for the vehicle driving mode (Paragraphs 0040, 0044-0046, 0056-0057); outputting, by the controller, a control signal for virtualizing characteristics (engine speed, motor torque to simulate manual transmission and general simulated ICE operation) of an internal-combustion-engine (ICE) driving system corresponding to the current vehicle driving mode (Paragraphs 0040, 0044-0046, 0049-0051, 0056-0059, and all paragraphs describing the simulated engine torque output by the electric motor [it is continuously described throughout the specification of the reference]); and virtualizing, by the controller, the characteristics of the ICE driving system (including displaying the virtual engine speed) corresponding to the current vehicle driving mode by controlling an operation of a virtualization device according to the control signal output from the controller (Paragraphs 0040, 0044-0046, 0049-0051, 0056-0059, and all paragraphs describing the simulated engine torque output by the electric motor [it is continuously described throughout the specification of the reference]).
Regarding claim 2, Nishimine discloses the invention of claim 1 as discussed above, and Nishimine teaches that the vehicle driving mode comprises at least one of an idle mode, a throttling mode, a launching mode, or a driving mode.(See "operation mode selection is a function to determine which operation mode is selected" in paragraph 0046, which corresponds to the "four operation modes selectable on the HMI unit 42" in paragraph 0041; See idle speed control mode in paragraph 0059; See accelerating mode in paragraphs 0059-0060; See launching mode in paragraphs 0056-0057 and 0064; Also paragraphs 0049-0050, 0053).
Regarding claims 3 and 17, Nishimine discloses the invention of claims 2 and 16 as discussed above, and Nishimine teaches the vehicle driving information comprises at least one of: an accelerator pedal input value detected by an accelerator pedal detector (32); a brake pedal input value detected by a brake pedal detector (34); or a speed of a driving motor, detected by a motor speed detector (40)(Figures 3-4; Paragraphs 0033 and 0036).
Regarding claim 4, Nishimine discloses the invention of claim 3 as discussed above, and Nishimine teaches that determining the virtual engine speed comprises: when the current vehicle driving mode is determined as an idle mode in a state in which the vehicle is stopped, determining, by the controller, a preset virtual idle speed as the virtual engine speed (Paragraph 0059).
Further, MPEP 2111.04 states that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." Therefore, the step in this claim is not required since it is dependent on the condition "when the current vehicle driving mode is determined as an idle mode in a state in which the vehicle is stopped".
Regarding claim 6, Nishimine discloses the invention of claim 3 as discussed above, and Nishimine teaches that determining the virtual engine speed comprises: when the current vehicle driving mode is determined as a throttling mode in a state in which the electric vehicle is stopped, determining, by the controller, the virtual engine speed according to an accelerator pedal input value of the vehicle driving information (See "When the driver depresses the accelerator pedal 22 to perform racing while the vehicle is stopped" Paragraph 0059).
Further, MPEP 2111.04 states that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." Therefore, the step in this claim is not required since it is dependent on the condition "when the current vehicle driving mode is determined as a throttling mode in a state in which the electric vehicle is stopped".
Regarding claim 7, Nishimine discloses the invention of claim 3 as discussed above, and Nishimine teaches that determining the virtual engine speed comprises: when the current vehicle driving mode is determined as a launching mode, and it is determined that a driver is simultaneously manipulating a brake pedal and an accelerator pedal based on the accelerator pedal input value and a brake pedal input value, determining, by a controller, the virtual engine speed corresponding to a virtual clutch slip state (Paragraphs 0056-0057, 0064 [the controller inherently determines when the brake pedal and accelerator pedal are simultaneously manipulated because the sensors always input this information to the controller, and Nishimine does not teach that the virtual engine speed corresponding to the virtual clutch slip state is prevented from being determined when the current vehicle driving mode is the launching/accelerating mode]). 
Further, MPEP 2111.04 states that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." Therefore, the step in this claim is not required since it is dependent on the condition "when the current vehicle driving mode is determined as a launching mode, and it is determined that a driver is simultaneously manipulating a brake pedal and an accelerator pedal based on the accelerator pedal input value and a brake pedal input value".
Regarding claim 8, Nishimine discloses the invention of claim 7 as discussed above, and Nishimine teaches that the virtual engine speed corresponding to the virtual clutch slip state is determined based on: a speed of a driving motor detected by the motor speed detector (speed of driving wheel is directly proportional to and indicative of the motor speed because they are directly connected to each other); a preset virtual gear ratio of a transmission; and the accelerator pedal input value detected by the accelerator pedal detector (Paragraphs 0056-0058).
Regarding claim 10, Nishimine discloses the invention of claim 7 as discussed above, and Nishimine teaches that when the brake pedal is released by the driver in a virtual clutch slip state of the launching mode, the controller is configured to determine the virtual engine speed based on the detected driving motor and the virtual gear ratio corresponding to a current gear stage determined by a virtual transmission model based on the vehicle driving information (Paragraphs 0056-0058, 0064, and 0065-0067).
Further, MPEP 2111.04 states that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." Therefore, the step in this claim is not required since it is dependent on the condition "when the current vehicle driving mode is determined as a driving mode".
Regarding claim 11, Nishimine discloses the invention of claim 3 as discussed above, and Nishimine teaches that when the current vehicle driving mode is determined as a driving mode, determining, by the controller, the virtual engine speed from the detected speed of the driving motor and the virtual gear ratio corresponding to the current virtual gear ratio determined by a virtual transmission model based on the vehicle driving information (Paragraphs 0056-0058 and 0065-0067). 
Further, MPEP 2111.04 states that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." Therefore, the step in this claim is not required since it is dependent on the condition "when the current vehicle driving mode is determined as a driving mode".
Regarding claim 12, Nishimine discloses the invention of claim 11 as discussed above, and Nishimine teaches that when the current vehicle driving mode is determined as a driving mode, the controller is configured to determine a value obtained by multiplying the detected speed of the driving motor with the virtual gear ratio corresponding to the current virtual gear stage (Paragraphs 0056-0057 and 0065-0067).
Further, MPEP 2111.04 states that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." Therefore, the step in this claim is not required since it is dependent on the condition "when the current vehicle driving mode is determined as a driving mode".


Claim(s) 1, 14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan (CN108267967A).
Regarding claims 1, 14, 16, and 18, Yuan teaches a method of virtualization of characteristics of an internal-combustion-engine vehicle in an electric vehicle,  receiving, at a controller ("control vibration unit"; controller 91), vehicle driving information related to the electric vehicle; determining, by the controller, a current vehicle driving mode based on the vehicle driving information; determining, by the controller, a virtual engine speed for the vehicle driving mode; outputting, by the controller, a control signal for virtualizing characteristics of an internal-combustion-engine (ICE) driving system corresponding to the current vehicle driving mode; and virtualizing, by the controller, the characteristics of the ICE driving system corresponding to the current vehicle driving mode by controlling an operation of a virtualization device according to the control signal output from the controller (Abstract; Method of Figure 1 described on page 3; Method of Figure 2 described on page 3; Method of Figure 3 described on pages 3-4; Method of Figure 7 described on page 4; Method of Figure 8 described on page 4).
Yuan teaches that the virtualization device is a driving motor of the vehicle configured to output vibration torque obtained by mimicking a vibration of the ICE driving system according to the control signal of the controller, and the controller is configured to determine and use a vibration frequency of vibration torque that is changed according to an engine virtual speed, and to output a control signal for outputting the vibration torque of the vibration frequency (Abstract; Method of Figure 1 described on page 3; Method of Figure 2 described on page 3; Method of Figure 3 described on pages 3-4; Method of Figure 7 described on page 4; Method of Figure 8 described on page 4).

Claim(s) 1, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maeda (U.S. Pre-Grant Publication 2022/0234498A1).
Regarding claims 1, 15, 16, and 19, Maeda teaches a method of virtualization of characteristics of an internal-combustion-engine vehicle in an electric vehicle (Figure 1-4), the method comprising: receiving, at a controller (10), vehicle driving information related to the electric vehicle (Paragraph 0037-0042 and 0046-0048; Figures 1-3 and 4); determining, by the controller, a current vehicle driving mode (general driving mode, "idling", "braking", "accelerating", "engine start switch is turned off", "engine start switch is not turned off", etc.) based on the vehicle driving information (Paragraphs 0039, 0044, 0046, 0067, 0074, 0080, 0084); determining, by the controller, a virtual engine speed for the vehicle driving mode (Paragraphs 0037 and 0075-0078; S10 in Figure 4); outputting, by the controller, a control signal for virtualizing characteristics of an internal-combustion-engine (ICE) driving system corresponding to the current vehicle driving mode; and virtualizing, by the controller, the characteristics of the ICE driving system corresponding to the current vehicle driving mode by controlling an operation of a virtualization device according to the control signal output from the controller (S11 in Figure 4; Paragraph 0079).
Maeda teaches that the virtualization device is a sound device of the vehicle configured to output a sound obtained by mimicking a sound generated by the ICE driving system according to the control signal of the controller, and the controller is configured to determine and use one or two of a frequency and a pitch of a sound that corresponds to engine virtual speed, and to output a control signal for outputting a sound of one or two of the frequency and the pitch (different frequency and pitch are inherent to differing engine sound across an engine speed range)(Paragraph 0079).

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimine et al (U.S. Pre-Grant Publication 2022/0041062A1) in view of Maeda (U.S. Pre-Grant Publication 2022/0234498A1).
Regarding claim 5, Nishimine discloses the invention of claim 4 as discussed above, but does not explicitly teach that determining the virtual engine speed comprises: in a key-on situation in which a vehicle key-on signal is input, determining, by the controller, the virtual engine speed according to a virtual engine speed profile that is set to change to the virtual idle speed from 0 (zero).
Maeda teaches a method of virtualization of characteristics of an internal-combustion-engine vehicle in an electric vehicle (Figure 1-4), the method comprising: receiving, at a controller (10), vehicle driving information related to the electric vehicle (Paragraph 0037-0042 and 0046-0048; Figures 1-3 and 4); determining, by the controller, a current vehicle driving mode (general driving mode, "idling", "braking", "accelerating", "engine start switch is turned off", "engine start switch is not turned off", etc.) based on the vehicle driving information (Paragraphs 0039, 0044, 0046, 0067, 0074, 0080, 0084); determining, by the controller, a virtual engine speed for the vehicle driving mode (Paragraphs 0037 and 0075-0078; S10 in Figure 4); outputting, by the controller, a control signal for virtualizing characteristics of an internal-combustion-engine (ICE) driving system corresponding to the current vehicle driving mode; and virtualizing, by the controller, the characteristics of the ICE driving system corresponding to the current vehicle driving mode by controlling an operation of a virtualization device according to the control signal output from the controller (S11 in Figure 4; Paragraph 0079).
Maeda teaches that determining the virtual engine speed comprises: in a key-on situation in which a vehicle key-on signal is input, determining, by the controller, the virtual engine speed according to a virtual engine speed profile that is set to change to the virtual idle speed from 0 (Paragraphs 0039, 0046, 0086), in order to actually simulate the change in engine speed at starting (Paragraph 0086).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Nishimine, such that determining the virtual engine speed comprises: in a key-on situation in which a vehicle key-on signal is input, determining, by the controller, the virtual engine speed according to a virtual engine speed profile that is set to change to the virtual idle speed from 0 , as suggested and taught by Maeda, in order to actually simulate the change in engine speed at starting.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimine et al (U.S. Pre-Grant Publication 2022/0041062A1) in view of Yuan (CN108267967A).
Regarding claim 13, Nishimine discloses the invention of claim 11 as discussed above, and Nishimine teaches that the controller is configured to determine the current vehicle driving mode as one of the throttling mode, the launching mode, and the driving mode (See "operation mode selection is a function to determine which operation mode is selected" in paragraph 0046, which corresponds to the "four operation modes selectable on the HMI unit 42" in paragraph 0041; See idle speed control mode and "racing"/throttling mode in paragraph 0059; See accelerating mode in paragraphs 0059-0060; launching mode in paragraphs 0056-0057 and 0064), and
MPEP 2111.04 states that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." Therefore, the step "the controller is configured to output the control signal for controlling the driving motor and to realize virtual fuel cut vibration to output a preset vibration torque corresponding to a virtual fuel cut" in this claim is not required since it is dependent on the condition "when the virtual engine speed reaches a preset upper limit or a value equal to or less than the upper limit by a setting difference value".
Nishimine does not teach that the virtualization device is a driving motor of the vehicle configured to output vibration torque obtained by mimicking a vibration of the ICE driving system according to the control signal of the controller.
Yuan teaches a method of virtualization of characteristics of an internal-combustion-engine vehicle in an electric vehicle, the method comprising; virtualizing, by a controller ("control vibration unit"), the characteristics of the ICE driving system corresponding to the current vehicle driving mode by controlling an operation of a virtualization device according to a control signal output from the controller (Abstract; Method of Figure 1 described on page 3; Method of Figure 2 described on page 3; Method of Figure 3 described on pages 3-4; Method of Figure 7 described on page 4; Method of Figure 8 described on page 4), wherein the virtualization device is a driving motor of the vehicle configured to output vibration torque obtained by mimicking a vibration of the ICE driving system according to the control signal of the controller (Abstract), in order to give the driver the sensation of driving a traditional vehicle with an engine and to increase to pleasure of driving (Abstract; Background section; fourth paragraph of page 3; mentioned throughout the translated disclosure).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Nishimine, such that the virtualization device is a driving motor of the vehicle configured to output vibration torque obtained by mimicking a vibration of the ICE driving system according to the control signal of the controller, as suggested and taught by Yuan, in order to give the driver the sensation of driving a traditional vehicle with an engine and to increase to pleasure of driving.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747